IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


 PATRICIA DAWN KURP,                             : No. 29 WM 2022
                                                 :
                       Petitioner                :
                                                 :
                                                 :
               v.                                :
                                                 :
                                                 :
 THE HONORABLE JAMES SILVIS,                     :
 WESTMORELAND COUNTY COURT OF                    :
 COMMON PLEASE JUDGE,                            :
                                                 :
                       Respondent                :


                                        ORDER



PER CURIAM

       AND NOW, this 17th day of October, 2022, the Application for Leave to File Original

Process is GRANTED, and the “Petition for Review in the Nature [of] a Writ of Prohibition

and Writ of Mandamus” is DENIED. The Prothonotary is DIRECTED to strike the name

of the jurist from the caption.